Exhibit 10.1

INDEPENDENT CONTRACTOR AGREEMENT

 

This Agreement is entered into as of the 30th day of April, 2007, between Metro
One Telecommunications (“the Company”) and DUANE FROMHART (“the Contractor”).

 

 

1.

Independent Contractor. Subject to the terms and conditions of this Agreement,
the Company hereby engages the Contractor as an independent contractor to
perform the services set forth in Schedule A, and the Contractor hereby accepts
such engagement.

 

 

2.

Duties, Term, and Compensation. The Contractor’s duties, term of engagement,
facilities, compensation and provisions for payment thereof shall be as set
forth in Schedule A, which may be amended in writing from time to time, or
supplemented with subsequent estimates for services to be rendered by the
Contractor and agreed to by the Company, and which collectively are hereby
incorporated by reference.

 

 

3.

Expenses. During the term of this Agreement, the Contractor shall bill and the
Company shall reimburse him for all approved out-of-pocket expenses which are
incurred in connection with the performance of the duties hereunder as described
in Schedule A Expenses for the time spent by Contractor in traveling to and from
Company facilities shall not be reimbursable.

 

 

4.

Written Reports. The company may request that project plans, progress reports
and a final results report be provided by Contractor on a monthly basis. Any
such report shall be in such form and setting forth such information and data as
is requested by the Company.

 

 

5.

Inventions. Any and all inventions, discoveries, developments and innovations
conceived by the Contractor during this engagement relative to the duties under
this Agreement shall be the exclusive property of the Company, and the
Contractor hereby assigns all right, title, and interest in the same to the
Company. Any and all inventions, discoveries, developments and innovations
conceived by the Contractor prior to the term of this Agreement and utilized by
him in rendering duties to the Company are hereby licensed to the Company for
use in its operations and for an infinite duration. This license is
non-exclusive, and may be assigned without the Contractor’s prior written
approval by the Company to a wholly-owned subsidiary of the Company.

 

 

6.

Confidentiality. The Contractor acknowledges that during the engagement s/he
will have access to and become acquainted with various trade secrets,
inventions, innovations, processes, information, records and specifications
owned or licensed by the Company and/or used by the Company. Therefore, the
Contractor is bound by the terms of the Company’s confidentiality and
Proprietary Rights Agreement (Schedule B).

 

 

7.

Conflicts of Interest; Non-hire Provision. The Contractor represents that she is
free to enter into this Agreement, and that this engagement does not violate the
terms of any agreement between the Contractor and any third party. Further, the
contractor, in rendering his duties shall not utilize any invention, discovery,
development, improvement, innovation, or trade secret in which she does not have
a proprietary interest. During the term of this agreement, the Contractor shall
devote as much of his productive time, energy and abilities to the performance
of his duties hereunder as is necessary to perform the required duties in a
timely and productive manner. The Contractor is expressly free to perform
services for other parties while performing services for the Company. For a
period of six months following any termination, the Contractor shall not,
directly or indirectly hire, solicit, or encourage to leave the Company’s
employment, any employee, consultant, or contractor of the Company or hire any
such employee, consultant, or contractor who has left the Company’s employment
or contractual engagement within one year of such employment or engagement.



 

8.

Right to Injunction. The parties hereto acknowledge that the services to be
rendered by the Contractor under this Agreement and the rights and privileges
granted to the Company under the Agreement are of a special, unique, unusual,
and extraordinary character which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated by damages in any action at law,
and the breach by the Contractor of any of the provisions of this Agreement will
cause the Company irreparable injury and damage. The Contractor expressly agrees
that the Company shall be entitled in injunctive and other equitable relief in
the event of, or to prevent, a breach of any provision of this Agreement by the
Contractor. Resort to such equitable relief, however, shall not be construed to
be a waiver of any other rights or remedies that the Company may have for
damages or otherwise. The various rights and remedies of the Company under this
Agreement or otherwise shall be construed to be cumulative, and no one of them
shall be exclusive or any other or of any right or remedy allowed by law.

 

 

9.

Merger. This Agreement shall be terminated by the merger or consolidation of the
Company into or with any other entity or if the Company ceases operations.

 

 

10.

Termination. Either party may terminate this Agreement at any time by 15
business days written notice to the Contractor. In addition, if the Contractor
is convicted of any crime or offense, fails or refuses to comply with a
directive of the Company, is guilty of serious misconduct in connection with
performance hereunder, or, materially breaches provisions of this Agreement, the
Company at any time may terminate the engagement of the Contractor immediately
and without prior written notice to the Contractor.

 

 

11.

Independent Contractor. This Agreement shall not render the Contractor an
employee, partner, agent of, or joint venture with the Company for any purpose.
The Contractor is and will remain an independent contractor in his relationship
to the Company. The Company shall not be responsible for withholding taxes with
respect to the Contractor’s compensation hereunder or otherwise for vacation
pay, sick leave, retirement benefits, social security, worker’s compensation,
health or disability benefits, unemployment insurance benefits, or employee
benefits of any kind.

 

 

12.

Successors and Assigns. All of the provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
if any, successors, and assigns.

 

 

13.

Choice of Law. The laws of the State of Oregon shall govern the validity of this
Agreement, the construction of its terms and the interpretation of the rights
and duties of the parties hereto.

 

 

14.

Arbitration. Any controversies arising out of the terms of this Agreement or its
interpretation shall be settled in accordance with the rules of the American
Arbitration Association, and the judgment upon award may be entered in any court
having jurisdiction thereof.

 

 

15.

Headings. Section headings are not to be considered a part of this Agreement and
are not intended to be a full and accurate description of the contents hereof.

 

 

16.

Waiver. Waiver by one party hereto of breach of any provision of this Agreement
by the other shall not operate or be construed as a continuing waiver.

 

 

17.

Assignment. The Contractor shall not assign any of his rights under this
Agreement, or delegate the performance of any of his duties hereunder, without
the prior written consent of the Company.

 

 

18.

Notices. Any and all notices, demands, or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party, if personally served, or if deposited in
the United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice or demand is served personally, notice shall be deemed
constructively made at the time of such personal service. If such notice, demand
or other communication is given by mail, such notice shall be conclusively
deemed given five days



after deposit thereof in the United States mail addressed to the party to whom
such notice, demand or other communication is to be given as follows:

 

If to the Contractor:

 

 

Duane Fromhart

2825 SW 123rd Ave. Beaverton, OR 97005

     

 

Name

Address

City

State Zip

 

If to the Company:

 

Gary E. Henry, CEO, 11200 SW Murray Scholls Place, Beaverton, Oregon 97007

 

Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.

 

 

19.

Modification or Amendment. No amendment, change or modification of this
Agreement shall be valid unless in writing signed by the parties hereto.

 

 

20.

Entire Understanding. This document and any exhibit attached constitute the
entire understanding and agreement of the parties, and any and all prior
agreements, understandings, and representations are hereby terminated and
canceled in their entirety ad are of no further force and effect.

 

 

21.

Unenforceability of Provisions. If any provision of this Agreement, or any
portion thereof, is held to be invalid and unenforceable, then the remainder of
this Agreement shall nevertheless remain in full force and effect.

 

 

/s/ Gary Henry                                
3/28/07                                                                      
/s/ Duane Fromhart                3/28/07 

Gary E. Henry

Date

Duane Fromhart

Date

Chief Executive Officer

Contractor

 





SCHEDULE A

 

DUTIES, TERM, AND COMPENSATION

 

DUTIES: The Contractor will:

 

•

Assist with preparation and review of SEC reports, including the Q1 2007 Form
10-Q and 2007 proxy statement

 

•

Assist with preparation of information as necessary for the board of directors,
attorneys, or strategic advisors, as requested.

 

•

Assist with other duties as determined by the CEO.

 

•

Assist with cross training of replacement

 

•

Attend Board, Audit or other meetings as requested

 

He/She will report directly to GARY HENRY, CEO, and to any other party
designated by GARY HENRY in connection with the performance of the duties under
this Agreement and shall fulfill any other duties requested by the Company and
agreed to by the Contractor.

 

TERM: This engagement shall commence on May 1, 2007 and will continue in full
force and effect through July 31, 2007; or earlier upon termination by either
party with 15 days prior notice. The Agreement may only be extended thereafter
by mutual agreement, unless terminated earlier by operation of and in accordance
with this Agreement.

 

FACILITIES: During the term of engagement of this Agreement, the Company will
provide the Contractor: 1) administrative support through the Portland Corporate
Office; 2) use of a lap-top computer; 3) reimbursement for business related cell
phone usage; 4) all travel related expenses associated with the pursuit of the
duties outlined above. All equipment will be returned at the conclusion of this
contract.

 

COMPENSATION: As full compensation for the services rendered pursuant to this
Agreement, the Company shall pay the Contractor the sum of $125.00 per hour for
all hours worked (with a minimum of 15 paid hours per week regardless of actual
hours worked). Contractor will submit hours worked weekly to the HR department
for payment to be paid twice each month on the 1st and 16th for the term of the
contract.

 

 

/s/ Gary Henry                                
3/28/07                                                                      
/s/ Duane Fromhart                3/28/07 

Gary E. Henry

Date

Duane Fromhart

Date

Chief Executive Officer

Contractor

 



 

 

 

 